Citation Nr: 0706939	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  99-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a head injury with 
resultant ear condition.

2.  Entitlement to service connection for a left ankle 
condition.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for a left hip 
condition.

5.  Entitlement to service connection for bilateral knee 
condition.

6.  Entitlement to service connection for a bilateral 
shoulder condition.

7.  Entitlement to service connection for gastritis, also 
claimed as stomach problems.

8.  Entitlement to service connection for cervical spine 
degenerative joint disease, claimed as neck pain.

9.  Entitlement to service connection for lumbosacral 
polyradiculopathy, claimed as low back pain.

10.  Entitlement to service connection for varicose veins.

11.  Entitlement to service connection for allergic rhinitis, 
claimed as sinusitis.

12.  Entitlement to service connection for heart 
palpitations, claimed as heart trouble.

13.  Entitlement to service connection for bilateral elbow 
bursitis, claimed as painful joints.

14.  Entitlement to service connection for hemorrhoids.

15.  Entitlement to service connection for spastic 
colitis/irritable bowel syndrome.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The appellant enrolled in the U.S. Army Reserve Officers 
Training Corps (ROTC) in August 1980, and attended Advanced 
Training Camp in June 1981.  The appellant had a period of 
active duty from September 1983 until March 1984; and active 
duty for training (ACDUTRA) with the Army Reserves from June 
3, 1989 until June 17, 1989; from July 20, 1991 until August 
3, 1991; and, from December 4, 1994 until December 16, 1994.  
In January 1997, the appellant was transferred to the retired 
reserve.



This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
Although the Board has not reviewed the record with a view 
towards resolution of the merits of the claims, the Board has 
identified several issues to be considered by the RO/AMC upon 
readjudicaton of this matter.  

The appellant is presently advised that while VA is under an 
obligation to assist her in the development of the claim, she 
must actively assist VA in such development when she has 
information that is essential in this effort.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Indeed, the law 
specifically mandates that a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C.A. 
§  5107(a). 

In her application for service-connected compensation 
received in May 1997, the appellant listed the specific 
disorders in question, and the dates of their alleged 
incurrence.  However, as noted above, the appellant is noted 
to have service as an ROTC cadet; service from September 1983 
to March 1984 with the U.S. Army Medical Corps in the Nurse 
Officer Basic Course; and periods of inactive duty for 
training and active duty for training thereafter in Puerto 
Rico.  

The appellant's service personnel records are not obtained in 
her claims folder and the record is therefore unclear as to 
whether at the time of the asserted in-service incurrence of 
the disorders, the appellant may have been serving on active 
duty; active duty for training; or inactive duty for 
training.  The determination of the appellant's military 
status at the time of the incurrence of the disorders is 
critical.  

Thus, in order to properly evaluate and adjudicate the bases 
of the appellant's claimed in-service incurrence of the 
disorders in question, the RO/AMC will request that the 
appellant provide a comprehensive account of the claimed 
incurrence of each of the 15 specified disorders at issue.  

Apart from any other data deemed relevant by the RO/AMC the 
appellant will specifically be requested to provide 
information as to the (1) the dates and locations of the 
claimed incurrence of each disorder; (2) whether any line of 
duty or other official investigations ensued as directed by 
military authority; (3) the dates and locations of any 
follow-up military and/or civilian medical treatment, and the 
names of the physicians or other medical care providers in 
question, and; (4) whether the claimed incurrence of each 
disorder was during a period of active duty; active duty for 
training or inactive duty for training.  

As noted, the appellant's service personnel records are not 
obtained, and such records will be critical in determining 
the appellant's status at the time of the alleged in-service 
incurrence of the claimed disorders.  The RO/AMC will 
therefore obtain such records from the National Personnel 
Records Center or any other appropriate U.S. Government 
Records Depository.  38 U.S.C.A §  5103A(c) (Providing that 
in the case of a claim for disability compensation, the 
assistance provided by VA shall include obtaining the 
following records if relevant to the claim: (1) The 
claimant's service medical records and, if the claimant has 
furnished VA information sufficient to locate such records, 
other relevant records pertaining to the claimant's active 
military service that are held or maintained by a 
governmental entity; (2) records of relevant medical 
treatment or examination of the claimant at Department 
health-care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to locate 
those records, and (3) any other relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A §  
5103A(c).  



The Board notes that in her substantive appeal received in 
August 1999, the appellant reported that she had received 
medical treatment at the U.S. "Coast Guard facility," 
presumably for injuries incurred during active duty for 
training and inactive duty for training in Puerto Rico. In 
addition to any other records identified by the appellant or 
the RO/AMC as a result of this remand, the appellant will 
provide the location of the Coast Guard facility in question 
and the RO/AMC will attempt to secure any relevant records.  

Upon receipt of such records and readjudication of this 
matter, the RO/AMC must determine the appellant's military 
status at the time of the alleged incurrence of the 
disorders.  

In particular, the RO/AMC must ascertain whether the 
appellant was serving on a period of active military service.  
The law provides that active military service is active duty; 
any period of active duty for training (ACDUTRA) during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty.  Active service also includes a 
period of inactive duty training during which the veteran was 
disabled from an injury incurred in the line of duty during 
such training; however service connection is granted only for 
injuries, not diseases, incurred during inactive duty 
training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also 
VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 
(1993). Further, ACDUTRA includes full-time duty in the Armed 
Forces performed by the Reserves for training purposes. 38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Inactive duty 
training includes duty, other than full-time duty, prescribed 
for the Reserves. 38 U.S.C.A. § 101(23)(A).

While the appellant underwent VA examinations in August 1997 
and September 1997, these examinations reported the 
appellant's period of service as unknown and did not indicate 
that the claims file or the service medical records were 
reviewed.  Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).  

The examiner failed to express an opinion as to whether any 
of the claimed disorders was incurred as a result of military 
service.  Under the duty to assist, a medical examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the appellant suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4).

The appellant appears to have current diagnoses for several 
of her claims and additionally has submitted service medical 
records which suggest injuries during periods of active duty 
for training.  For example, with respect to the claims for 
service connection for a bilateral knee condition, a left hip 
condition, a bilateral shoulder condition, a cervical spine 
condition and a lumbar spine condition, service medical 
records submitted by the appellant reflect treatment in 
August 1989 for an injury to the lower cervical facet, pain 
in the hip and left knee and subsequent treatment records 
refer to pain in the shoulder, neck, hip, back and knee.  

With respect to the claims for service connection for 
gastritis and irritable bowel syndrome, a Form DA 2173 dated 
in August 1991 cites recurrent abdominal pains during a 
period of active duty for training.  Service medical records 
also reveal the appellant had an injury in June 1981 
following a 40 foot drop; was placed on limited profile for 
an ankle condition in January 1984, received treatment for 
chest pain in June 1985, was seen for sinus problems in June 
1985 and July 1987 and treated for hemorrhoids in August 
1991.  

As the initial examination was performed prior to submission 
of the relevant evidence and did not include a review of the 
service medical records, another VA examination should be 
obtained, with due consideration of the appellant's military 
status at the time of the claimed in-service incurrence as 
described above.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will request that the 
appellant provide a statement as to the 
facts and circumstances of each of the 
claimed 15 disabilities on the first and 
second pages of this remand document for 
which she seeks service connection.  In 
addition to any other information deemed 
relevant by the RO/AMC, the appellant 
will be requested to provide (1) the 
dates and locations of the claimed 
incurrence of each disorder; (2) whether 
any line of duty or other official 
investigations ensued as directed by 
military authority; (3) the dates and 
locations of any follow-up military 
and/or civilian medical treatment, and 
the names of the physicians or other 
medical care providers in question, and; 
(4) whether the claimed incurrence of 
each disorder was during a period of 
active duty; active duty for training or 
inactive duty for training. 

-Contemporaneously with its efforts 
as specified in paragraph 1, above, 
the  RO/AMC will request that the 
appellant provide any substantiation 
of military service in her 
possession, including but not 
limited to pay vouchers; letters of 
appreciation or commendation; travel 
and movement orders; special orders 
involving any active duty for 
training, inactive duty for 
training, or "special work" 
projects or any other documentation 
illustrating the appellant's 
military status at the time of the 
asserted in-service incurrence of 
the disorders in question.


2.  After a reasonable period of time, 
the RO/AMC will contact the National 
Personnel Records Center and any other 
appropriate government records 
depository, and obtain the appellant's 
military personnel file, to include any 
DA Forms 2-A or supplements.  The RO/AMC 
will determine the appellant's military 
status (i.e., active duty; active duty 
for training; or inactive duty training) 
at the time of the claimed in-service 
incurrence of the disorders in question.  
In so doing, and upon readjudication of 
the claims, the RO/AMC will duly consider 
whether the appellant is entitled to the 
presumption of soundness at the time of 
entrance onto active duty, and otherwise 
consider the provisions of 38 U.S.C.A.§§ 
1111, 1153, (West 2002); 38 C.F.R. §§ 
3.304(b), 3.306 (2006).

3.  The RO/AMC will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record.  In particular, the 
appellant must provide the location of 
the "Coast Guard facility" in which she 
received medical treatment.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.  

4.  The appellant should be afforded an 
examination of her lumbar spine, cervical 
spine, left hip, knees and shoulders to 
ascertain the nature and etiology of all 
disorders that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
must  review all pertinent records 
associated with the claims file, 
particularly the appellant's service 
medical records and records of the 
appellant's treatment for injuries in 
August 1989, and following this review 
and the examination offer an opinion as 
to whether the appellant has any lumbar 
spine, cervical spine, left hip, knee or 
shoulder disorder that is causally or 
etiologically related to the 
symptomatology shown in the appellant's 
service medical records.  

5.  The appellant should be afforded a 
gastrointestinal examination to ascertain 
the nature and etiology of all disorders 
that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the appellant's service 
medical records and records of the 
appellant's treatment for abdominal pain 
in August 1991, and following this review 
and the examination express an opinion as 
to whether the appellant has any 
gastrointestinal disorder that is 
causally or etiologically related to the 
symptomatology shown in the appellant's 
service medical records.  

6.  The appellant should be afforded a 
general examination to ascertain the 
nature and etiology of any other 
disorders that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the appellant's service 
medical records, and following this 
review and the examination express an 
opinion as to the following:

a) Are there any current diagnosed 
conditions related to:

        1) A head or ear injury;
        2) Chest palpitations or chest 
pain;
        3) A left ankle condition;
        4) Elbow bursitis;
        5) Varicose vein condition;
        6) Allergic rhinitis; or
        7) Hemorrhoids

b) If there are currently diagnosed 
disabilities, the examiner is 
requested to express an opinion as 
to whether the currently diagnosed 
conditions are causally or 
etiologically related to any 
incident of the appellant's active 
service, including any periods of 
active duty for training.  

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved is required.  The 
claims folder, and a copy of this remand, 
must be made available to the examiner 
for review in connection with the 
examination, who must acknowledge such 
receipt and review in any report 
generated as a result of this remand.  

7.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO/AMC 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  If any such action does not 
resolve the claims, the RO/AMC shall 
issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless she is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



